 

Exhibit 10.20

 

AMENDMENT NO. 2 TO
AMENDED AND RESTATED
2013 MULTI-YEAR OUTPERFORMANCE AGREEMENT

 

This AMENDMENT NO. 2 TO THE AMENDED AND RESTATED 2013 MULTI-YEAR OUTPERFORMANCE
AGREEMENT, dated as of December 31, 2014 (this “Amendment”), is entered into by
and among RCS Capital Corporation (the “Company”), RCS Capital Holdings, LLC
(“Holdings”), and RCS Capital Management, LLC, the Company’s service provider
(the “Service Provider”).

 

WHEREAS, the Company, Holdings and the Service Provider are party to that
certain Amended and Restated RCS Capital Corporation 2013 Multi-Year
Outperformance Agreement, dated as of February 11, 2014(the “OPP Agreement”),
pursuant to which the Service Provider was granted LTIP Units in Holdings (the
“Award LTIP Units”);

 

WHEREAS, the Company, Holdings and the Service Provider are party to that
certain Amendment No.1 to Amended and Restated 2013 Multi-Year Outperformance
Agreement, dated as April 29, 2014 (“Amendment No.1”; capitalized terms used but
not defined herein will have the respective meanings set forth for them in the
OPP Agreement and Amendment No.1, as applicable), pursuant to which the parties
agreed that April 28, 2014 would be the First Valuation Date under the OPP
Agreement, any Award LTIP Units earned as of such First Valuation Date (“Earned
LTIP Units”) would be subject to vesting in accordance with the OPP Agreement
and that any Award LTIP Units not earned on such First Valuation Date would be
cancelled and forfeited;

 

WHEREAS, pursuant to the OPP Agreement, the Earned LTIP Units will either vest
ratably on June 4, 2016, June 4, 2017 and June 4, 2018, or in full upon the
termination of the Service Provider’s service by either party for any reason;

 

WHEREAS, pursuant to that certain Agreement dated as of April 29, 2014 (the
“LTIP Assignment Agreement”), among the Service Provider, the Company and each
of the individuals identified as the “LTIP Members” on the signature page hereto
(collectively, the “LTIP Members”), effective as of April 29, 2014, the Service
Provider distributed, transferred and assigned to the LTIP Members its entire
interest in the Earned LTIP Units as set forth in the LTIP Assignment Agreement;

 

WHEREAS, pursuant to the Limited Liability Company Agreement of Holdings,
entered into as of February 11, 2014, between the Company and the Service
Provider, as amended by the First Amendment to Limited Liability Company
Agreement of Holdings, dated as of April 29, 2014, among the Company and the
LTIP Members (the “LLC Agreement”), an Earned LTIP Unit will automatically
convert into a Class C Unit 30 days following the vesting of the Earned LTIP
Unit, provided that the LTIP Economic Capital Account Balance (as defined in the
LLC Agreement) attributable to the Earned LTIP Unit is equal to the Common Unit
Economic Balance (as defined in the LLC Agreement).

 

Page 1 of 5

 

 

WHEREAS, Class C Units are redeemable for cash or Class A Common Stock (the
“Exchange Consideration”) and, in accordance with the LLC Agreement, such
redemption is to occur 60 days after the Company receives written notice of a
Member’s election to redeem Class C Units.

 

WHEREAS, the Company, as managing member of Holdings has determined that the
LTIP Economic Capital Account Balance attributable to each of the Earned LTIP
Units is equal to the Common Unit Economic Balance and has taken such steps
under the LLC Agreement as is required in connection therewith.

 

WHEREAS, in order (i) for the Company to be entitled to a 100% dividends
received deduction with respect to dividends from its corporate subsidiaries,
(ii) to facilitate future corporate acquisitions by the Company in a tax
efficient manner, including eliminating the potential for tax associated with
the deconsolidation of corporate targets and (iii) to further streamline the
structure of the Company and its subsidiaries, the Board of Directors of the
Company (the “Board”) has determined that it is in the best interest of the
Company and Holdings to facilitate the LTIP Members’ exchange of their Earned
LTIP Units for the Exchange Consideration prior to December 31, 2014.

 

WHEREAS, in order to facilitate the immediate exchange of the Earned LTIP Units
for Class A Common Stock, the Board has determined that it is in the best
interests of the Company and Holdings, and accordingly as of December 31, 2014
(the “Vesting Date”) has resolved to, (i) accelerate the vesting in full of the
Earned LTIP Units subject to the terms and conditions of this Agreement, (ii)
cause Holdings to waive the 30-day waiting period prior to the automatic
conversion of such vested Earned LTIP Units into Class C Units and (iii) waive
the 60-day period prior to the delivery of the Exchange Consideration with
respect to the Class C Units received by the LTIP Members in exchange for such
vested Earned LTIP Units.

 

WHEREAS, as a condition to the immediate vesting of the Earned LTIP Units, each
LTIP Member has agreed to redeem and exchange all of the Class C Units received
by the LTIP Member in exchange for such LTIP Member’s Earned LTIP Units in
accordance with the terms and conditions of the LLC Agreement pursuant to the
Redemption and Exchange Agreement being entered into concurrently herewith by
and between the Company, Holdings and the LTIP Members (the “Redemption and
Exchange Agreement”).

 

WHEREAS, the Board has determined that it is in the best interest of the Company
to issue the Exchange Consideration to the LTIP Members in the form of Class A
Common Stock.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree to the following:

 

1.          The parties hereto acknowledge and agree that, notwithstanding the
provisions of Section 3(e) and 3(f) of the OPP Agreement and of Amendment No.1,
all of the Earned LTIP Units shall become fully vested on the Vesting Date and,
on the Vesting Date, shall automatically convert into Class C Units in
accordance with the LLC Agreement.

 

Page 2 of 5

 

 

2.          Effective as of the date hereof, this Amendment amends and is hereby
incorporated in and forms a part of the OPP Agreement, and except as amended
hereby the OPP Agreement is confirmed in all respects and remains in full force
and effect. The OPP Agreement, Amendment No.1, this Amendment and the LTIP
Assignment Agreement constitute the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations,
representations or agreements relating thereto, whether written or oral. No
amendment or modification of this Amendment shall be valid or binding upon the
parties unless in writing and signed by the parties hereto.

 

3.          The parties agree that if any provision of this Amendment is found
to be invalid or unenforceable, it will not affect the validity or
enforceability of any other provision. This Amendment shall be governed by the
laws of the State of New York, without regard to the choice of law principles
thereof.

 

4.          Except as expressly provided herein, this Amendment shall
automatically terminate and be of no further force and effect if any LTIP Member
fails to execute this Amendment or if the closing under the Redemption and
Exchange Agreement does not occur with respect to any LTIP Member.

 

[Signature page follows]

 

Page 3 of 5

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 



 

  RCS CAPITAL CORPORATION       By: /s/ Edward M. Weil, Jr.   Name:   Edward M.
Weil, Jr.   Title: Chief Executive Officer         RCS Capital Holdings, LLC  
By: RCS Capital Corporation, its managing member         By: /s/ Edward M. Weil,
Jr.   Name: Edward M. Weil, Jr.   Title: Chief Executive Officer         RCS
CAPITAL MANAGEMENT, LLC         By: /s/ Nicholas S. Schorsch   Name: Nicholas S.
Schorsch   Title: Managing Member

 

ACKNOWLEDGED, AGREED AND CONSENTED TO BY
EACH OF THE “LTIP MEMBERS” LISTED BELOW:

 

  /s/ Nicholas S. Schorsch   Name: Nicholas S. Schorsch           /s/ William M.
Kahane   Name: William M. Kahane           /s/ Nicholas S. Schorsch   Name:
Shelley D. Schorch, by Nicholas S. Schorsch as attorney-in-fact         /s/
Peter M. Budko   Name: Peter M. Budko  

 

Page 4 of 5

 

 

  /s/ Edward M. Weil, Jr.   Name: Edward M. Weil, Jr.           /s/ Brian S.
Block   Name: Brian S. Block  

 

Page 5 of 5

 